
	
		III
		112th CONGRESS
		2d Session
		S. RES. 367
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2012
			Ms. Landrieu (for
			 herself, Mr. McCain, and
			 Mr. Kerry) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating January 2012 as National
		  Mentoring Month.
	
	
		Whereas mentoring is a longstanding tradition in which a
			 dependable, caring adult provides guidance, support, and encouragement to
			 facilitate the social, emotional, and cognitive development of a young
			 person;
		Whereas continued research on mentoring shows that formal,
			 high-quality mentoring focused on developing the competence and character of
			 the mentee promotes positive outcomes, such as improved academic achievement,
			 self-esteem, social skills, and career development;
		Whereas further research on mentoring provides strong
			 evidence that mentoring successfully reduces substance use and abuse, academic
			 failure, and delinquency;
		Whereas mentoring, in addition to preparing young people
			 for school, work, and life, is extremely rewarding for the people who serve as
			 mentors;
		Whereas more than 5,000 mentoring programs in communities
			 of all sizes across the United States focus on building strong, effective
			 relationships between mentors and mentees;
		Whereas approximately 3,000,000 young people in the United
			 States are in formal mentoring relationships due to the remarkable vigor,
			 creativity, and resourcefulness of the thousands of mentoring programs in
			 communities throughout the United States;
		Whereas, in spite of the progress made in increasing
			 mentoring, the United States has a serious mentoring gap, with
			 nearly 15,000,000 young people in need of mentors;
		Whereas mentoring partnerships between the public and
			 private sectors bring State and local leaders together to support mentoring
			 programs by preventing duplication of efforts, offering training in industry
			 best practices, and making the most of limited resources to benefit young
			 people in the United States;
		Whereas the designation of January 2012 as National
			 Mentoring Month will help call attention to the critical role mentors
			 play in helping young people realize their potential;
		Whereas a month-long celebration of mentoring will
			 encourage more individuals and organizations, including schools, businesses,
			 nonprofit organizations, faith institutions, and foundations, to become engaged
			 in mentoring across the United States; and
		Whereas, most significantly, National Mentoring
			 Month—
			(1)will build
			 awareness of mentoring; and
			(2)will encourage
			 more people to become mentors and help close the mentoring gap in the United
			 States: Now, therefore, be it
			
	
		That the Senate—
			(1)designates the
			 month of January 2012 as National Mentoring Month;
			(2)recognizes with
			 gratitude the contributions of the millions of caring adults and students who
			 are already volunteering as mentors; and
			(3)encourages more
			 adults and students to volunteer as mentors.
			
